                                                     The Honorable Judge Christopher M. Alston
1
                                                     Chapter 11
2                                                    Hearing Date: July 16, 2020
                                                     Hearing Time: 9:30 AM
3
                                                     Hearing Location: Telephonic
4                                                    Response Date: July 9, 2020
       Arnold M. Willig
5      Elizabeth H. Shea
       Charles L. Butler, III
6
       HACKER & WILLIG, INC., P.S.
7      520 Pike Street, Suite 2510
       Seattle, Washington 98101-4006
8
       Telephone (206) 340-1935
9
       Attorneys for Secured Creditor BRMK Lending, LLC
10

11
                           IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
12
       In re:                                                  No. 20-11541-CMA
13

14     V. S. INVESTMENT ASSOC., LLC,                           DECLARATION OF STEPHANIE
                                                               JENKINS IN SUPPORT OF BRMK
15                                    Debtor.                  LENDING, LLC’S MOTION TO
                                                               DISMISS CASE OR FOR RELIEF
16
                                                               FROM STAY TO PROCEED WITH
17                                                             RECEIVERSHIP
18              I, Stephanie Jenkins, declare, under oath, as follows:
19              1.     I am a citizen of the United States of America over eighteen (18) years of age and
20     I am competent to make this declaration. If called to testify in any proceeding, I would affirm
21     and restate the content hereto, which is based upon my personal knowledge.
22              2.     I am an Asset Manager for BRMK Lending, LLC, the successor by merger to
23     PBRELF I, LLC (“BRMK”). I am familiar with BRMK’s loan transactions with the Debtor, V.
24     S. Investment Assoc., LLC (“V. S. Investment” or the “Debtor”). I am one of the custodians of
25     the records and files maintained by BRMK, and I am authorized to make this Declaration in
26     Support of BRMK’s Motion to Dismiss Case or for Relief from Stay to Proceed with

     DECLARATION OF STEPHANIE JENKINS                                    HACKER & WILLIG, INC., P.S.
     IN SUPPORT OF MOTION TO DISMISS OR                                          ATTORNEYS AT LAW
     FOR RELIEF FROM STAY - 1                                                520 Pike Street, Suite 2500
                                                                             Seattle, Washington 98101
                                                                              Telephone (206) 340-1935

      Case 20-11541-CMA          Doc 26    Filed 06/22/20     Ent. 06/22/20 17:06:32    Pg. 1 of 4
1      Receivership.
2             3.       The loan documents described below were properly originated by BRMK.
3      BRMK is the owner and holder of all the relevant loan documents and maintains the documents
4      at its offices located at 1420 Fifth Avenue, Suite 2000, Seattle, Washington 98101.
5             4.       The Debtor sought and obtained a loan from BRMK in the original principal
6      amount of $1,880,000.00 (the “Loan”). The Loan was memorialized in a promissory note dated
7      April 18, 2016 (the “Note”). The Note matured on February 1, 2017 (the “Maturity Date”) and
8      became due and payable. A true and correct copy of the Note, with required redactions for
9      financial privacy, is attached hereto as Exhibit A. The Note was amended on several occasions
10     to increase the balance and extend the maturity date.
11            5.       To secure its loan obligations to BRMK under the Note, V. S. Investment and
12     non-debtor VS Developing, LLC, an affiliate of the Debtor (“VS Developing”), each executed
13     and delivered to BRMK a deed of trust (the “Deeds of Trust”): the first, recorded under King
14     County Auditor’s File No. 20160421001467 against real property commonly known as 2467
15     South College Street, Seattle, Washington 98144, identified by King County parcel number
16     159460-0090-08 (the “College Street Property”), which is owned by the Debtor; and the second,
17     recorded under Snohomish County Auditor’s File No. 201604210406 against real property
18     commonly known as 4415 Priest Point Drive Northwest, Marysville, Washington 98271,
19     identified by Snohomish County parcel number 005482-000-024-06 (the “Priest Point
20     Property”), which is owned by non-debtor VS Developing LLC. True and correct copies of the
21     Deeds of Trust, with required redactions for financial privacy, are attached hereto as Exhibits B
22     and C, and are incorporated herein by reference. The College Street Property and the Priest
23     Point Property will hereinafter be referred to collectively as the “Properties,” and the full legal
24     descriptions are set forth in Exhibits B and C hereto. The Note, the Deeds of Trust, and all
25     ancillary loan documents will be referred to herein after as the “Loan Documents.”
26     ///

     DECLARATION OF STEPHANIE JENKINS                                      HACKER & WILLIG, INC., P.S.
     IN SUPPORT OF MOTION TO DISMISS OR                                            ATTORNEYS AT LAW
     FOR RELIEF FROM STAY - 2                                                  520 Pike Street, Suite 2500
                                                                               Seattle, Washington 98101
                                                                                Telephone (206) 340-1935

      Case 20-11541-CMA         Doc 26    Filed 06/22/20     Ent. 06/22/20 17:06:32       Pg. 2 of 4
1             6.      V. S. Investment breached the terms of the Loan and the Loan Documents by
2      failing to pay the Note in full by or before the Maturity Date. As of June 19, 2020, BRMK is
3      owed not less than $4,287,350.29 on the Loan, which includes the principal balance, accrued
4      interest to date, certain lender costs, late fees, loan extension fees, and other loan expenses.
5      Interest continues to accrue on the Note at the default rate of 24% per annum, which equates to
6      $2,035.11 per diem, along with BRMK’s attorneys’ fees, costs of collection, and other expenses.
7             7.      The Deeds of Trust specifically provide that BRMK has the right to appoint a
8      receiver in the event of default as to the terms in the Loan Documents. As such, pursuant
9      thereto, BRMK sought appointment of a general receiver and filed a petition for appointment of
10     same on January 22, 2020, in King County Superior Court Case No. 20-2-01927-5 SEA (the
11     “Receivership Case”). An Order appointing Elliott Bay Asset Solutions, LLC (“Elliott Bay” or
12     the “Receiver”) as general receiver was entered in the Receivership Case on February 6, 2020.
13     As of February 6, 2020, the date the Receiver was appointed, BRMK was owed not less than
14     $4,236,395.98. A true and correct copy of BRMK’s Proof of Claim filed in the Receivership is
15     attached hereto as Exhibit D.
16            8.      Prior to appointment of the Receiver, I understand that the Debtor had entered
17     into four separate purchase and sale agreements for the four units comprising the College Street
18     Property. The purchase and sale agreements all included required punch list items to be
19     completed by the Debtor. The Debtor walked away and did not complete the punch list items
20     before the Receiver was appointed.
21            9.      After the Receiver was appointed, I spoke with Paul Greben, who wanted to
22     purchase the Properties. He was willing to offer $3,352,000.00 for all of the Properties, of
23     which $2,850,000.00 was for the College Street Property and $502,000.00 was for the Priest
24     Point Property. I understand that he, through his company Alpine Homes NW, LLC, made the
25     offer in writing and entered into a purchase and sale agreement with the Receiver. That sale
26     ///

     DECLARATION OF STEPHANIE JENKINS                                      HACKER & WILLIG, INC., P.S.
     IN SUPPORT OF MOTION TO DISMISS OR                                            ATTORNEYS AT LAW
     FOR RELIEF FROM STAY - 3                                                  520 Pike Street, Suite 2500
                                                                               Seattle, Washington 98101
                                                                                Telephone (206) 340-1935

      Case 20-11541-CMA         Doc 26    Filed 06/22/20     Ent. 06/22/20 17:06:32       Pg. 3 of 4
Case 20-11541-CMA   Doc 26   Filed 06/22/20   Ent. 06/22/20 17:06:32   Pg. 4 of 4
